Case 5:18-cv-05182-PKH Document 33        Filed 04/22/19 Page 1 of 4 PageID #: 247



                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS
                        FAYETTEVILLE DIVISION

JOHN DOE                                                        PLAINTIFF

v.                               No. 5:18-cv-05182-PKH

UNIVERSITY OF ARKANSAS-
FAYETTEVILLE, et al.                                           DEFENDANTS

                             NOTICE OF APPEAL

      Plaintiff John Doe hereby appeals to the United States Court of Appeals for

the Eighth Circuit from the final judgment entered in this case on April 3, 2019,

granting Defendants’ Motion to Dismiss. The Parties to the order appealed from

and the names and addresses of their respective attorneys are as follows:

Plaintiff                             Represented by:
John Doe                              Heather G. Zachary
                                      Williams & Anderson, PLC
                                      111 Center St., Suite 2200
                                      Little Rock, AR 72201
                                      Telephone: (501) 372-0800
                                      Fax: (501) 396-8543
                                      Email: hzachary@williamsanderson.com

                                      Alec Gaines
                                      Williams & Anderson, PLC
                                      111 Center St., Suite 2200
                                      Little Rock, AR 72201
                                      Telephone: (501) 372-0800
                                      Fax: (501) 396-8543
                                      Email: againes@williamsanderson.com

                                      Justin Zachary
                                      Denton & Zachary, PLLC
Case 5:18-cv-05182-PKH Document 33          Filed 04/22/19 Page 2 of 4 PageID #: 248



                                        600 German Ln., #101
                                        Conway, AR 72034
                                        Telephone: (501) 348-4999
                                        Fax: (501) 358-4737
                                        Email: justin@dentonandzachary.com

Defendant                               Represented by:
University of Arkansas - Fayetteville   C. Joseph Cordi, Jr.
                                        Associate General Counsel
                                        University of Arkansas
                                        421 Administration Building
                                        Fayetteville, AR 72701
                                        Telephone: (479) 575-5401
                                        Fax: (479) 575-5046
                                        Email: joecordi@uark.edu

Defendant                               Represented by:
Board of Trustees of the                C. Joseph Cordi, Jr.
University of Arkansas                  Associate General Counsel
                                        University of Arkansas
                                        421 Administration Building
                                        Fayetteville, AR 72701
                                        Telephone: (479) 575-5401
                                        Fax: (479) 575-5046
                                        Email: joecordi@uark.edu

Defendant                               Represented by:
Tyler Farrar,                           C. Joseph Cordi, Jr.
Individually and in his                 Associate General Counsel
Official Capacity                       University of Arkansas
                                        421 Administration Building
                                        Fayetteville, AR 72701
                                        Telephone: (479) 575-5401
                                        Fax: (479) 575-5046
                                        Email: joecordi@uark.edu

Defendant                               Represented by:
Jon Comstock,                           C. Joseph Cordi, Jr.
Individually and in his                 Associate General Counsel
Official Capacity                       University of Arkansas
                                        421 Administration Building
Case 5:18-cv-05182-PKH Document 33   Filed 04/22/19 Page 3 of 4 PageID #: 249



                                Fayetteville, AR 72701
                                Telephone: (479) 575-5401
                                Fax: (479) 575-5046
                                Email: joecordi@uark.ed

Defendant                       Represented by:
Eric Specking,                  C. Joseph Cordi, Jr.
Individually and in his         Associate General Counsel
Official Capacity               University of Arkansas
                                421 Administration Building
                                Fayetteville, AR 72701
                                Telephone: (479) 575-5401
                                Fax: (479) 575-5046
                                Email: joecordi@uark.ed

Defendant                       Represented by:
Dina Wood,                      C. Joseph Cordi, Jr.
Individually and in her         Associate General Counsel
Official Capacity               University of Arkansas
                                421 Administration Building
                                Fayetteville, AR 72701
                                Telephone: (479) 575-5401
                                Fax: (479) 575-5046
                                Email: joecordi@uark.ed

Defendant                       Represented by:
Kristin Barnett,                C. Joseph Cordi, Jr.
Individually and in her         Associate General Counsel
Official Capacity               University of Arkansas
                                421 Administration Building
                                Fayetteville, AR 72701
                                Telephone: (479) 575-5401
                                Fax: (479) 575-5046
                                Email: joecordi@uark.ed

                                       Respectfully Submitted,

                                       WILLIAMS & ANDERSON PLC
                                       111 Center Street, Suite 2200
                                       Little Rock, Arkansas 72201
Case 5:18-cv-05182-PKH Document 33            Filed 04/22/19 Page 4 of 4 PageID #: 250



                                                Telephone: 501 372 0800
                                                Facsimile: 501 372 6453

                                        By:     /s/ Heather G. Zachary
                                                Heather G. Zachary (AR#2004216)
                                                hzachary@williamsanderson.com
                                                Alec Gaines (AR#2012277)
                                                againes@williamsanderson.com

                                                DENTON & ZACHARY, PLLC
                                                600 S. German Ln., #101
                                                Conway, AR 72034
                                                Telephone: 501 348 4999
                                                Facsimile: 501 358 4737

                                                Justin Zachary (AR#2010162)
                                                justin@dentonandzachary.com

                                                Counsel for Plaintiff


                          CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2019 I electronically filed the foregoing
with the Clerk of Court using the eflex system, which shall send notification of
such filing to Counsel of Record.


                                                By: /s/ Heather G. Zachary
                                                Heather G. Zachary (AR#2004216)
